Citation Nr: 0427300	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from June 1945 to 
March 1946.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death and entitlement to 
accrued benefits.

Additionally in October 2003, the appellant submitted a 
notice of disagreement to the issue of accrued benefits.  A 
statement of the case addressing this issue is not of record.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 1954, service connection was established for chronic 
right pleuritis as a residual of pneumonia.  However, in 
August 1958, the RO determined that the veteran was Absent 
without Leave (AWOL) after March 2, 1946 and that as such his 
discharge from service was dishonorable.  Accordingly, the RO 
found that the veteran was barred from VA benefits and his VA 
benefits were terminated.  Subsequently, the RO, in February 
2002, determined that the veteran's discharge was not a bar 
to establishing of his surviving spouse's entitlement to VA 
benefits.

The veteran's death certificate shows that he died on March 
[redacted], 1996.  The immediate cause of death listed is pulmonary 
tuberculosis and pneumonia.  The physician who signed the 
death certificate noted that the veteran died at his 
residence and that he had not seen the deceased personally.

Evidence of record indicates that the veteran was 
hospitalized at the Veterans Memorial Hospital in 1995; 
however, records of such hospitalization are not of record. 

In this case, the evidence is insufficient to decide the 
issue of service connection for cause of death with any 
certainty.  Where the determinative issue involves medical 
causation or diagnosis, a competent medical opinion on the 
matter is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
VA's duty to assist the appellant includes obtaining relevant 
medical records in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c) (2003).  

In October 2003, the appellant filed a notice of disagreement 
to the denial of accrued benefits claim denied by the 
February 2003 rating decision.  The RO has not provided the 
appellant a statement of the case on this issue.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or her 
representative.  38 C.F.R. § 19.26 (2003) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  The notice 
must inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide, and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  She also must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  A record of her 
notification must be incorporated into 
the claims file.  

2.  The AMC should attempt to obtain the 
veteran's clinical and hospitalization 
records of the veteran's hospitalization 
at the Veterans Memorial Medical Center 
in 1995.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the appellant and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The appellant must 
then be given an opportunity to respond.  

3.  After the completion of #1-2 above, 
the AMC should request that a VA 
examiner render an opinion on the 
following matters: (a) whether it is at 
least as likely as not that the 
veteran's chronic right pleuritis as a 
residual of pneumonia that he had during 
service either singly or jointly with 
some other condition, was the immediate 
or underlying cause of the veteran's 
death or was etiologically related 
thereto; or (b) whether it is at least 
as likely as not that the veteran's 
chronic right pleuritis as a residual of 
pneumonia that he had during service 
contributed substantially or materially 
to his death; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  This 
determination needs to be made with 
sound judgment, without recourse to 
speculation, and after careful analysis 
of all the facts and circumstances 
surrounding the veteran's death.  The 
examiner in conjunction with the medical 
opinion must review the claims folder 
and a copy of this REMAND.  The medical 
opinion should reflect that such a 
review was conducted.  All clinical 
findings and opinions along with the 
reasoning should be documented.  The 
report should be typed.  

4.  The VBA AMC must issue the veteran a 
statement of the case on the issues of an 
earlier effective date for his left hip 
disorder, right hip disorder, back 
disorder, and entitlement to TDIU prior 
to September 19, 2002.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

5.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
appellant of all relevant actions taken 
on her claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



